Citation Nr: 1215077	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wounds to the left leg.

2.  Entitlement to service connection for residuals of shrapnel wounds to the left foot.

3.  Entitlement to service connection for residuals of shrapnel wounds to the left ankle.

4.  Entitlement to service connection for residuals of shrapnel wounds to the left arm and elbow.

5.  Entitlement to service connection for the residuals of a burn to the right arm. 

6.  Entitlement to service connection for residuals of malaria with yellow jaundice.

7.  Entitlement to service connection for a skin condition, to include jungle rot.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for a ruptured eardrum.

10.  Entitlement to service connection for residuals of yellow fever.

11.  Entitlement to service connection for scars, other than shrapnel fragment wounds to the left leg, foot, ankle, arm, and elbow, and the burn to the right arm.

12.  Entitlement to service connection for a respiratory condition, to include as due to exposure to asbestos.

13.  Entitlement to the residuals of colon cancer, including as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

At the Veteran's request, a Travel Board hearing was scheduled for him in January 2009.  The Veteran failed to appear for the hearing.  Since he has not requested a new hearing, and has not provided good cause for having missed the January 2009 hearing, the Board considers the Veteran's request for a hearing withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of shrapnel wounds to the left leg, left foot, left ankle, left arm and elbow; service connection for a skin condition, to include jungle rot; service connection for residuals of yellow fever; and service connection for colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has residuals of a burn to the right arm.

2.  The preponderance of the evidence is against a finding that the Veteran currently has residuals of malaria with yellow jaundice.

3.  The preponderance of the evidence is against a finding that the Veteran currently has any residuals of residuals of a ruptured ear drum, beyond his currently service-connected bilateral hearing loss and tinnitus.

4.  The preponderance of the evidence is against a finding that the Veteran currently has diabetes mellitus related to his military service.

5.  The preponderance of the evidence is against a finding that the Veteran currently has scars, other than shrapnel fragment wounds to the left leg, foot, ankle, arm, and elbow, and the burn to the right arm, related to his military service.

6.  The preponderance of the evidence is against a finding that the Veteran currently has a respiratory condition, to include as the result of exposure to asbestos, related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a burn to the right arm have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for residuals of malaria with yellow jaundice have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for residuals of ruptured ear drum have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for service connection for scars, other than shrapnel fragment wounds to the left leg, foot, ankle, arm, and elbow, and the burn to the right arm, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  The criteria for service connection for a respiratory condition, to include as the result of exposure to asbestos, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's April 2004, March 2006, and April 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).

The RO has obtained all of the Veteran's service treatment and personnel records, as well as his identified post service treatment records.  The Veteran was provided with a September 2009 VA general physical examination, a September 2009 VA audiological examination, and March 2008 and December 2011 VA contract (QTC) audiogical examinations.  These examinations were conducted by examiners who reviewed the Veteran's claims file, the history of the conditions on appeal with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that any of these examinations were inadequate.  

Pursuant to the March 2009 remand, the RO requested and obtained the Veteran's service personnel records file in May 2009.  The Veteran was also provided VA audiological and general physical examinations in September 2009.  Given these actions, the RO has complied with the Board's March 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

Review of the Veteran's service personnel records shows that he served aboard LST-206, a tank landing ship, from March 1945 to November 1945.  During this time, the ship participated in numerous combat operations, including the initial landing at Caballo Island, Manila Bay, where she took sniper and mortar fire from the beach, and in the invasion landing at Balikpapan, Borneo.  These records also show that the ship and her crew remained in the Philippines for 30 days, participating in combat action against the enemy at Caballo Island.  

The Veteran's ship, and thus the Veteran, served under combat conditions within the meaning of 38 U.S.C.A. § 1154.  See Falk v. West, 12 Vet. App. 402 (1999).

The Veteran's statements that he sustained a barrel burn to his right arm; contracted malaria and yellow fever; and sustained a ruptured ear drum are consistent with service aboard a tank transport ship that offloaded supplies and troops, and engaged in protracted battle with the enemy in the Philippines and other areas of the Pacific during World War II.  Accordingly, the Board accepts the Veteran's contentions of inservice injury.  Id.

A.  Residuals of a Burn to the Right Arm & 
Residuals of Malaria with Yellow Jaundice

The Veteran has claimed service connection for residuals of a burn to the right arm (claimed as a breach block burn to the right arm), and for residuals of malaria with yellow jaundice.

While the Veteran is competent to report that he had been treated for a breach block burn to his right arm and for malaria with yellow jaundice during service, he has not alleged any ongoing manifestations or residuals of these conditions following his military service.

Although requested by the RO in April 2004, and again in April 2009, the Veteran has failed to provide or identify any records showing post service medical treatment for his claimed residuals of breach block burn to the right arm or residuals of malaria with yellow jaundice.  The September 2009 VA general physical examination noted that the Veteran denied having any burn injuries or skin conditions related to his military service.  It also noted that he denied having any recurrent malaria or jaundice after having left his military service.  Physical examination conducted at that time revealed no residuals of a breach block burn to the right arm or residuals of malaria with yellow jaundice.  The examination report included a diagnosis of no evidence of recurrence or residuals of malaria with yellow jaundice.

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The preponderance of the evidence is against the Veteran's claims for service connection for residuals of a burn to the right arm and for residuals of malaria with yellow jaundice; there is no doubt to be resolved; and service connection for these disabilities is not warranted.

B.  Ruptured Eardrum

The Veteran is competent to report that he was treated for a ruptured ear drum during service.  Moreover, as the record establishes that he engaged in combat with the enemy, his contention concerning an inservice eardrum injury are accepted.  38 U.S.C.A. § 1154(b).

During the course of this appeal, the RO issued an August 2005 rating decision that granted service connection for bilateral hearing loss and tinnitus, effective from January 2004.  

A review of the Veteran's claims folder revealed no current residuals of ruptured ear drums.  An April 1946 treatment report noted that physical examination of the tympanic membranes was normal.  QTC audiological examinations in March 2008 and December 2011 both noted findings upon auricle and external ear examinations that were within normal limits, bilaterally.  These examination reports concluded with diagnoses of bilateral hearing loss and tinnitus.  

While the Veteran is competent to report that he had been treated for ruptured ear drum during service, the evidence of record does not show any current ear disability, beyond the tinnitus and bilateral hearing loss for which service connection has previously been established.  Accordingly, no current residuals of a ruptured eardrum are shown.  Brammer, 3 Vet. App. at 223; see also Sanchez-Benitez, 259 F.3d at 1356.  

The preponderance of the evidence is against the Veteran's claim for residuals of ruptured ear drum; there is no doubt to be resolved; and service connection for residuals of ruptured ear drum is not warranted.

C.  Diabetes Mellitus

A December 2002 private treatment report listed a diagnosis of noninsulin dependent diabetes mellitus.  A September 2009 VA general physical examination noted that the Veteran had been diagnosed with diabetes mellitus 8 or 9 years earlier, which would be in 2000.  Following a physical examination, the report concluded with a diagnosis of diabetes mellitus, well controlled on oral medication.  The VA examiner further opined that the Veteran's diabetes mellitus was not related to the his military service .  In support of this opinion, the VA examiner noted that the condition was diagnosed only 8 or 9 years ago, and did not have its onset during service.  

The first complaint or reference of any kind referring to diabetes mellitus is shown to have occurred around the 2000, more than a half century after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Veteran has not reported having been diagnosed with this condition during service, and he has not alleged any continuity of symptomatology relating to this condition.  In addition, the VA examiner in September 2009 opined that the Veteran's diabetes mellitus was not related to his military service.  

The Board finds the absence of any reference to diabetes mellitus for more than 50 years since his discharge from the service, the Veteran's own statements as to when this condition was diagnosed, and the VA examiner's opinion concerning the etiology of this condition, to be most probative on the issue of whether the Veteran incurred or aggravated diabetes mellitus during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for diabetes mellitus is not warranted.

D.  Scars, other than shrapnel fragment wounds of the left leg, foot, and ankle and left arm and elbow and the burn to the right arm.

The Veteran has claimed service connection for scars, other than shrapnel fragment wounds of the left leg, foot, and ankle and left arm and elbow and the burn to the right arm.

Although requested by the RO in April 2004, and again in April 2009, the Veteran has failed to identify or provide any records showing post service medical treatment for his claimed scars.  The Veteran denied having any scarring form his military service on his September 2009 VA general physical examination.  Physical examination of the Veteran at that time revealed no evidence of scars.

As there is no present disability shown, the preponderance of the evidence is against the Veteran's claims for service connection for scars, other than shrapnel fragment wounds of the left leg, foot, and ankle and left arm and elbow and the burn to the right arm; there is no doubt to be resolved; and service connection is not warranted.

E.  Respiratory Condition

Although requested by the RO on two separate occasions, the Veteran failed to identify or provide any records showing post service medical treatment for his claimed respiratory disorder.  A review of the post service treatment records are completely silent as to any treatment or diagnosis of respiratory disability.  The September 2009 VA general physical examination noted the Veteran's history of dypsnea on exertion for the past three or four years.  The report noted that he used to be able to walk four to five miles three times a week, and that he is now down to two to three miles.  It also noted that he had a treadmill stress test performed which revealed him to be okay.  Physical examination revealed his lungs to be clear, bilaterally, with no rales or ronchi.  X-ray examination of the chest revealed an impression of no acute cardiopulmonary process.  The VA examiner concluded that there was no evidence of asbestosis on x-ray.  The VA examiner also opined that the Veteran's current dyspnea on exertion was not related to his military service.

Initially, the Board finds that there is no evidence of record showing that the Veteran has a current lung disability.  Dyspnea is shortness of breath, a subjective difficulty or distress in breathing that occurs normally during intense physical exertion or at high altitude.  Wilkinson v. Brown, 8 Vet. App. 263, 265 (1995).  Moreover, this condition is not shown for more than 50 years after the Veteran's discharge from military service.

Given the lack of any continuity of symptomatology of any lung disability following his military service, and the lack of any currently diagnosed lung disability, the preponderance of the evidence is against the Veteran's claims for service connection for a respiratory condition; there is no doubt to be resolved; and service connection for a respiratory condition is not warranted.



ORDER

Service connection for the residuals of a burn to the right arm is denied.

Service connection for the residuals of malaria with yellow jaundice is denied.

Service connection for residuals of a ruptured eardrum is denied.

Service connection for diabetes mellitus is denied.

Service connection for scars (other than shrapnel fragment wounds of the left leg, left foot, left ankle, and left arm and elbow and the burn to the right arm) is denied.

Service connection for a respiratory condition, to include as the result of exposure to asbestos, is denied.


REMAND

The Veteran is seeking entitlement to service connection for residuals of shrapnel wounds to the left leg, left foot, left ankle, left arm, and left elbow.  He is also claiming service connection for a skin condition, to include jungle rot; for residuals of yellow fever; and for colon cancer, including as the result of exposure to ionizing radiation.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The September 2009 VA general examination noted the Veteran's inservice history of having sustained shell fragment wounds.  Although diagnosed with disabilities in the areas which the Veteran claimed were injured by shell fragment wounds, the VA examiner found that these disabilities were not related to his military service since there were no records documenting the Veteran's history of shell fragment wound during service.  

As noted above and in the Board's March 2009 remand, the Veteran is entitled to the presumption of inservice incurrence based upon his participation in combat under 38 U.S.C.A. § 1154(b).  Specifically, the Veteran's contentions of having incurred inservice shell fragment wounds are accepted.  Thus, a new examination is required to determine whether the Veteran is currently shown to have any residual of his inservice shell fragment wounds.  

In addition, the March 2009 VA general physical examination noted findings of a scaly rash in the interdigital space between the toes of the left foot.  A diagnosis for this condition was not provided, and no opinion was offered as to whether this condition was related to the Veteran's military service, and/or his claim of service connection for a skin condition, to include jungle rot.  Accordingly, a new examination is required to determine if the Veteran currently has a skin disability, including jungle rot, related to his military service.

Finally, the March 2009 VA general physical examination essentially ignored the Veteran's claim concerning residuals of yellow fever.  Accordingly, a new examination is required to determine if the Veteran currently has any residuals of yellow fever related to his military service.

The Veteran is seeking service connection for colon cancer, to include as the result of exposure to ionizing radiation.  The September 2009 VA general physical examination noted the Veteran's history of colon cancer treatment occurring 20 years earlier.  As these records have not been obtained, the RO must, with the assistance of the Veteran, attempt to obtain these records.   

Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1) (2011).  Colon cancer is a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  Accordingly, the RO must obtain a dose assessment in this case.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for his claimed
residuals of shrapnel wounds to the left leg, left foot, left ankle, left arm, and left elbow; skin condition, to include jungle rot; residuals of yellow fever; and colon cancer, since his discharge from the service.  All attempts to secure this evidence must be documented in the claims file by the RO.  

These records must be associated with the claims file.  If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  The RO must obtain a radiation dose assessment pursuant to 38 C.F.R. § 3.311(a)(2)(iii) (2011).  If, and only if, exposure is confirmed, the RO must then refer this matter for further consideration by the VA Under Secretary for Benefits.  See 38 C.F.R. §§ 3.311(b).

3.  Schedule the Veteran for the appropriate examinations to determine the nature, extent, and etiology of his claimed shrapnel wounds of the left leg, foot, and ankle, left arm and elbow; skin condition, to include jungle rot; residuals of yellow fever; and colon cancer, including as the result of exposure to ionizing radiation.

All indicated tests and studies should be performed. The claims folder, including all newly obtained evidence and a copy of this remand must be sent to the examiner(s) for review.

The examiner(s) is/are to provide the following opinions: whether it is at least as likely as not that any diagnosed left leg, foot, ankle, and left arm and elbow pathology to include residuals of shrapnel wounds; skin pathology to include residuals of jungle rot; residuals of yellow fever; and colon cancer had their onset during active service or are in any way the result of the Veteran's active service or any incident therein including shrapnel wounds, prolonged service in the Pacific, or exposure to ionizing radiation.  

The examiner(s) are to obtain a complete history of all inservice injuries and the resulting disabilities claimed by the Veteran, both during and since his active duty service.  In rendering any opinion, the examiner(s) must accept as fact that the Veteran was struck by shrapnel during his military service.  

The examiners must provide a complete rationale for all opinions expressed.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examinations, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examinations, documentation must be obtained and placed in the claims file which shows that notice scheduling the examinations was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

7.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


